Citation Nr: 0622196	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1966.  He died on May [redacted], 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse determination by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1966.  He died on May [redacted], 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse determination by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1961 in New Orleans, Louisiana.

2.  A certified copy from the City District Court for the 
Parish of Orleans establishes that the veteran obtained a 
divorce judgment from the appellant on May [redacted], 1969.

3.  The appellant was not married to the veteran at the time 
of his death on May [redacted], 2001.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse have not been met.  38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.206, 
3.207 (2005); VAOPGCPREC 5-2004 (June 23, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on May [redacted], 2001 due to service connected 
disability.  His death certificate listed his marital status 
as "DIVORCED."  An application has been received from the 
appellant seeking VA benefits premised upon the status of 
being the "surviving spouse" of the veteran.  As addressed 
below, the undisputed facts as alleged by the appellant 
render her ineligible to the claimed benefit as a matter of 
law.  Notice pursuant to 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) is not required.  VAOPGCPREC 5-2004 
(June 23, 2004).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(notice provisions of 38 U.S.C.A. § 5103 not applicable where 
interpretation of law is dispositive to the claim).

The appellant seeks recognition as the "surviving spouse" 
of the veteran for purposes of receiving VA dependency and 
indemnity compensation (DIC) benefits.  See 38 U.S.C.A. 
§ 1310 (West 2002).  For purposes of entitlement to DIC 
benefits, a "surviving spouse" is defined as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse)" and who has not remarried 
or (in cases not involving remarriage) has not since the 
death of the veteran, and after September 16, 1962, lived 
with another person and held himself or herself out openly to 
the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002).  

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parities resided at the time of the marriage, or 
the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a) 
(2005).  A "surviving spouse" means a person of the 
opposite sex who meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
his death.  38 C.F.R. § 3.50(b)(1) (2005).  In some cases it 
is possible to establish the status of a surviving spouse 
where there was an attempted marriage to the veteran that 
was invalid because of a legal impediment or through a 
common law marriage.  See 38 U.S.C.A. § 103(a) (West 2002).

The validity of a divorce decree regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in the claim 
for VA benefits would be affected thereby.  38 C.F.R. § 
3.206 (2005).  Where the issue is the validity of marriage 
to a veteran following a divorce, the matter of recognition 
of the divorce by VA (including any question of bona fide 
domicile) will be determined according to the laws of 
jurisdictions specified in § 3.1(j).

Proof that a marriage was void or has been annulled should 
consist of:

(a)  Void.  A certified statement from the 
claimant setting forth the circumstances which 
rendered the marriage void, together with such 
other evidence as may be required for a 
determination.
(b)  Annulled.  A copy or abstract of the decree 
of annulment.  A decree regular on its face will 
be accepted unless there is reason to question the 
basic authority of the court to render annulment 
decrees or there is evidence indicating that the 
annulment may have been obtained through fraud by 
either party or by collusion.

38 C.F.R. § 3.207 (2005).

The veteran and the appellant were married in January 1961 in 
New Orleans, Louisiana.  A petition for divorce was filed by 
the veteran in September 1968, and included an allegation by 
the veteran that he had separated from the appellant in June 
1962 and lived apart thereafter.  A certified copy from the 
City District Court for the Parish of Orleans establishes 
that the veteran obtained a judgment of divorce from the 
appellant on May [redacted], 1969.  The appellant was absent on the 
date of trial, and counsel was assigned by the court to 
represent her.

The appellant first asserts that the divorce decree entered 
in New Orleans is invalid by referring to typographical 
errors such as the spelling of her name, and inconsistent 
allegations in the petition wherein the veteran asserted that 
cohabitation ended in 1962 but conceded paternity to a child 
born in 1964.  She has also alleged that the veteran was the 
father of a child, born in January 1966.  The veteran, during 
his lifetime, conceded paternity to a child with the 
appellant in 1964.  See Veteran's VA Form 21-4138 submitted 
in April 1976.  At that time, he denied paternity to child 
born in 1966. alleging that the appellant deserted him in 
1964 to live in San Francisco, California.  Id.  The 
appellant has asserted she last saw the veteran in 1965.  See 
Appellant's statement received July 1976 and witness 
statements received September 1976.  

The divorce law extant in 1969, LSA-R.S. 9:301, required 
voluntary separation for a two-year period prior to the 
filing of the divorce petition.  Regardless of the factual 
inaccuracies in the divorce petition, the appellant admits 
that she last cohabitated with the veteran in 1965 and did 
not live with the veteran for the two-year period prior to 
the veteran filing the divorce petition in September 1968.  
She was represented by court counsel at the time of judgment 
in 1969 and there is no allegation of improper service.  
There is also no document from the City District Court for 
the Parish of Orleans, or any court of superior jurisdiction, 
nullifying the divorce judgment.  The State of Louisiana has 
a strong public policy against disturbing a judgment of 
divorce, especially after a long period of time where the 
marital status of innocent parties who relied on the validity 
of judgment would be disturbed.  Wilson v. Calvin, 221 La. 
451, 59 So. 2d 451, 453 (1952).  The Board finds that the 
certified copy of the divorce judgment entered by the City 
District Court for the Parish of Orleans in May 1969 is valid 
on its face.  38 C.F.R. § 3.206 (2005).

Even assuming, arguendo, that the May 1969 judgment of 
divorce is null and void or otherwise subject to annulment, 
the appellant has provided a final judgment of dissolution of 
marriage issued by the Superior Court of the State of 
California for the City of San Francisco dated December [redacted], 
1970.  The veteran was served process, but never appeared.  
She argues that she is entitled to recognition of the 
veteran's surviving spouse on the basis that, even though a 
final dissolution of the marriage was ordered, jurisdiction 
was retained for purposes of spousal maintenance and child 
support.  That order would appear invalid on its face as a 
divorce had already been legally granted.  If valid, the 
order would constitute a final judgment of marriage 
dissolution in any case.  The question as to spousal and 
child maintenance and support is irrelevant for purposes of 
determining the marital status of the parties.  The claim of 
entitlement to recognition of the appellant as the veteran's 
surviving spouse is meritless as there is no basis for 
entitlement to benefits as a matter of law.


ORDER

The claim of entitlement to recognition as the veteran's 
surviving spouse is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


